Order entered January 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-20-00881-CV

 OHIO GRAVY BISCUIT, INC. AS TRUSTEE FOR THE WOODHAVEN
             DRIVE 1401 LAND TRUST, Appellant

                                       V.

NRZ PASS-THROUGH TRUST X, US BANK NATIONAL ASSOCIATION
                  AS TRUSTEE, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-04848-2019

                                     ORDER

      The clerk’s record in this appeal contained certain errors. On January 6,

2021, a corrected clerk’s record was filed. To avoid confusion, we STRIKE the

original clerk’s record filed November 5, 2020. The appeal shall proceed on the

January 6th corrected record.


                                            /s/   KEN MOLBERG
                                                  JUSTICE